IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0723
                                Filed July 3, 2019


IN THE INTEREST OF K.I.,
Minor Child,

C.I., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.



      Jeffrey A. Smith, Oskaloosa, for appellant mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Eric Palmer, Oskaloosa, attorney and guardian ad litem for minor child.




      Considered by Potterfield, P.J., Doyle, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


MAHAN, Senior Judge.

       A mother appeals the termination of her parental rights to her child, born in

2014.1 She does not challenge the sufficiency of the evidence supporting the

statutory grounds for termination.2 Instead, the mother makes several interrelated

arguments contending termination of her parental rights is not in the best interests

of the child. When we consider whether it is in the best interests of the child to

terminate parental rights, we “give primary consideration to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). Upon our de novo review of the record, see In re L.T., 924

N.W.2d 521, 526 (Iowa 2019), we conclude the State proved the termination of the

mother’s parental rights is in the best interests of the child.

       The department of human services (DHS) became involved with this family

in July 2017, when the child was admitted to Blank Children’s Hospital with a

severe infection, high temperature, chronic vomiting, and chronic diarrhea. The

child’s weight was in the 1.7th percentile, and a founded report was issued for

denial of critical care for failure to provide food and failure to provide proper medical

care. The mother was disruptive and aggressive to hospital staff. She admitted

to using marijuana, and she tested positive for methamphetamine, cocaine, and

marijuana. The mother consented to the child’s adjudication as a child in need of




1
 The father’s parental rights were also terminated. He does not appeal.
2
 Consequently, “we do not have to discuss this step,” In re P.L., 778 N.W.2d 33, 40 (Iowa
2010), and we conclude there is clear and convincing evidence authorizing the termination
of the mother’s rights pursuant to Iowa Code section 232.116(1)(f) (2019).
                                         3


assistance, and the child was removed from her care and placed in family foster

care, where she has remained since.

       DHS initiated services to address concerns with the mother’s substance

abuse and her ability to properly care for the child after testing revealed the

mother’s lower mental functioning. There were also concerns about domestic

violence between the parents. The father was incarcerated at the time of the

child’s removal. The mother participated in services and successfully completed

substance-abuse treatment. Visits progressed to semi-supervised. Upon his

release from prison in February 2018, the father also participated in services,

although he was frustrated with having to do so because he denied doing “anything

wrong.” Visits “backtracked” to fully supervised because the parents “wanted to

be together” and caseworkers had substantiated concerns about ongoing

domestic violence. DHS offered additional services it felt would be beneficial to

the mother, but she “didn’t feel like she needed those,” which caseworkers

believed showed a lack of insight on her behalf.

       Nevertheless, the parents were granted an additional six months to work

toward reunification. Around August, the father was arrested for domestic violence

against the mother. Days after his release from jail in October, the father was

arrested again for having contact with the mother in violation of a no-contact order.

By December, DHS changed its recommendation to termination of parental rights

due to “very big safety concerns” after it became clear the mother was “not being

honest” and continued to have contact with the father and allow the father to be

around the child. Around this time, the mother was also arrested for violation of

the no-contact order.
                                          4


       Meanwhile, the child was diagnosed with a chromosomal defect, which

required intervention by specialists and that the child receive special care at home

and attend many appointments. A caseworker opined the mother did not have the

ability to attend to the child’s health needs on an “ongoing” basis without

assistance.      Even without considering the child’s medical diagnosis, the

caseworker believed the mother “struggle[s] to take care of [herself] independently

and then adding in a child would set the child up for failure.”

       At the time of the termination hearing in March 2019, caseworkers opined

the mother had “exhausted all services” and the child could not be returned to her

care. Caseworkers were unaware where the father lived but stated “the concerns

with ongoing contact between the parents” remained such that termination was

warranted.      Caseworkers also opined the mother’s lower mental functioning

impacted her decision-making and her ability to safely parent the child on an

independent basis. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (“We have

said that a parent’s ‘lower mental functioning alone is not sufficient grounds for

termination.’    But where it affects the child’s well-being, it can be a relevant

consideration.” (citation omitted)). Ultimately, the juvenile court entered an order

terminating the mother’s parental rights pursuant to Iowa Code section

232.116(1)(f).

       On appeal, the mother contends she “suffers from what some would call

battered wife syndrome,”3 but “[i]f she was giv[en] additional time [she could] prove

that she could protect the child from her father.” We observe the mother was


3
  See Linn v. State, ___ N.W.2d ___, ___, 2019 WL 2482511, at *30 (Iowa 2019)
(observing both physical and psychological abuse can cause battered wife syndrome).
                                           5


granted a six-month extension in August 2018, and she did not request an

additional extension at trial. The mother has not preserved error with respect to

this issue. See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012) (“[T]he general rule

that appellate arguments must first be raised in the trial court applies to . . .

termination of parental rights cases.”).

       But even if the mother had preserved error, her claim is unavailing.

Caseworkers testified the mother was “not being honest” about her contact with

the father and she had a lack of “follow through.” As one caseworker observed, “I

continuously—after the domestic in August—had conversations with her about

domestic violence counseling, and I don’t believe that she ever engaged or took

that seriously. I don’t believe she engaged in those services and that she really

felt like those were not needed for her.” Another caseworker opined the mother

had opportunities to make progress outside of her relationship with the father, but

she failed to do so:

       [T]here’s times that [the father] was incarcerated, or as of right now,
       we don’t know exactly where he’s at and that didn’t have an effect on
       how [the mother] did with her services. It didn’t have an effect on
       how she processed the things that were explained to her. It didn’t
       have an effect on, you know, all the different things that we have tried
       to provide for [the mother]. It didn’t have an effect on whether or not
       they were violating the no-contact order or show how she was
       learning to become a better parent.

The caseworker further testified, “I think that even with all the services that were

offered to [the mother], long-term and ongoing, I think it would continue to be a

struggle, and I don’t think she could continue to provide the care that is needed for

[the child].” The juvenile court observed, “All of the problems that were present at

the outset of the case remain, even after additional services were provided over
                                         6


the months during which an extension of time to work toward reunification was

granted.” A de novo review of the record supports the court’s observation.

       The mother also contends termination is not in the child’s best interests

because of the bond between her and the child. This challenge implicates section

232.116(3)(c), which permits the court to decline to terminate parental rights based

on the parent-child bond. See In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App.

2011). The juvenile court acknowledged the mother and child shared a bond but

also determined the child’s safety would have been compromised had she been

returned to her care. We agree, and we conclude termination is in this child’s best

interests and no permissive statutory exception should be applied to preclude

termination.

       We affirm the decision of the juvenile court to terminate the mother’s

parental rights.

       AFFIRMED.